DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on September 1, 2022.  In particular, claim 1 has been amended to limit the Tg range of the second SBR rubber.  This combination of limitations was not present at the time of the previous office action.  Thus, the following action is properly made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koelle et al (US 2012/0289647) in view of Labauze (US 2004/0092644).
	Regarding claims 1 and 3-4, Koelle teaches a pneumatic tire ([0038]) which comprises a vulcanizable rubber composition ({0038]) comprising:
	a first functionalized styrene butadiene polymer having a glass transition temperature from -50 to -15 C (Claims 1, 2 and 4)
	a second functionalized styrene butadiene polymer having a glass transition temperature which ranges from -110 to -50 C (Claims 1, 2 and 4)
	The difference between the two glass transition temperatures can be calculated to range from 0 to 95.
	Koelle teaches that this rubber blend can be 100 phr of the rubber composition, therefore, the composition can be completely free of butadiene (Claim 3).
	It is noted that the additional elastomer and the hydrocarbon resin are not mandatorily present.
	Koelle teaches that the composition contains 10 to 150 phr of silica (Claim 11).
	Koelle teaches that the composition contains an oil ([0034]), however it is silent a) the amount of oil in the composition.  Koelle also does not explicitly teach b) the amount of each of the functionalized SBR components.
	Regarding a) above, Labauze teaches a rubber composition which incorporates up to 30 phr of an oil ([0045]).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to use the oil of Koelle in the amount as taught by Labauze.  One would have been motivated to do so in order to receive the expected benefit of incorporating an amount of oil which will help plasticize the rubber composition (Labauze, [0045]).
	Regarding b) above, it would have been obvious to a person of ordinary skill in art at the time of the effective filing date of the invention to vary the amount of each of the blends to within the range as long as the total amount of the two rubbers range from 10 to 100 phr (claim 3) to overlap the claimed range.  It would have been nothing more than using known components in a known manner to achieve predictable results.  KSR v. Teleflex, 550 U.S.  _, 82 USPQ2d 1385 (2007).
	Regarding claim 2, Koelle teaches that both the SBRs are end-functionalized (Claim 1).
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koelle et al (US 2012/0289647) in view of Labauze (US 2004/0092644) and Sandstrom et al (US 2016/0376427).

The discussion regarding Koelle and Labauze in paragraph 4 above  is incorporated here by
reference.
Regarding claims 5-6, Koelle teaches that the blend of the two functionalized SBRs make up 10 to 100 phr of the rubber (Claim 3).  Therefore, another elastomer can be present in the composition from 0 to 90 phr.
Sandstrom teaches a rubber composition which incorporates 3 to 50 phr of a liquid styrene/butadiene rubber weight a Tg from -30 to O C ([0016]). Sandstrom teaches that this elastomer
can be end-functionalized [0024)).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to
incorporate the styrene/butadiene rubber of Sandstrom as a further elastomer of Koelle. One would have been motivated to do so in order to receive the expected benefit of improving the wet traction
properties of the tires (Sandstrom, [0007]).
Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cato et al (US 2016/0280007).
Regarding claims 1 and 3-4, Cato teaches a pneumatic tire ([0069]) comprising a vulcanizable rubber (Examples) composition.  The composition comprises:
50 to 90 phr of a functionalized (claim 1) SBR ([0030]) having a glass transition temperature which ranges from -108 to -45 C (Claim 1)
10 to 50 phr of a functionalized (claim 1) SBR ([0030]) having a glass transition temperature of -108 to -10 C (Claim 1)
The difference between the two glass transition temperatures can be calculated to range from 0 to 98 degrees.
Cato teaches that these can be the only two rubbers in the composition (Claim 1) and therefore, the composition is free from butadiene.
It is noted that the elastomer and the hydrocarbon resin are not mandatorily present.
Cato teaches that the composition contains 50 to 150 phr of silica (claim 1) and 35 phr ([0049]) of an oil ([0047]).
While not explicitly exemplified, it would have been obvious to a person of ordinary skill at the time of the effective filing date of the invention to use the teachings of Cato to arrive at the presently claimed invention.  It would have been nothing more that using known components in a typical manner to achieve predictable results.  KSR v. Teleflex, 550 U.S.  _, 82 USPQ2d 1385 (2007).
Response to Arguments
Applicant's arguments filed September 1, 2022 have been fully considered but they are not persuasive for the reasons set forth below:
Applicant’s argument:  Labauze fails to teach the recited glass transition temperature as recited for the 2nd low Tg functionalized rubber.
Examiner’s response:  Labauze is no longer used to teach these limitations, rather Koelle and Cato are cited instead.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764